DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  “T1” and “T2” (see paragraph [0088] of applicants’ substitute specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

In this instance, the abstract recites the phrase that can be implied “The disclosure concerns…” in the 1st line.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-8, 10, 11, and 19-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,722,940.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed casting roll control systems include a casting roll having a casting surface formed by a cylindrical tube, a logic controller, a first expansion ring disposed within the cylindrical tube and having at least one heating element and at least one temperature sensor adapted to provide signals indicative of expansion ring temperature, the at least one temperature sensor being coupled to the logic controller, the first expansion ring being formed of a material that expands an outer diameter of the expansion ring when heated by the at least one heating element, within 450 mm of an edge of the casting surface” (of claim 1) and “a first expansion ring disposed within the cylindrical tube and under a step which forms a shoulder of the casting surface” (of claim 20), would have been obvious to one of ordinary skill in the art since the claimed “shoulder” corresponds to the inwardly stepped portion (“offset inwardly”) of independent claim 1 of US 10,722,940, as well as that the open-ended range (of 0 to 450 mm, namely “within 450 mm of”) would have been modified by one of ordinary skill in the casting art since the roll diameters of twin roll casters would be readily selected depending upon the width and thickness of cast products to be manufactured.  In addition, the dependent claims in both the present application and in US 10,722,940 have substantial overlap with one another.  In this .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-8, 10, 11, and 19-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the temperature sensor" in the 8th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the temperature sensor” with “the at least one temperature sensor” to obtain proper antecedent basis with “at least one temperature sensor” in the 7th line of independent claim 1.
Claim 1 recites the limitation "the casting direction" in the 16th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the expansion ring” with “the first expansion ring” to obtain proper antecedent basis with “a first expansion ring” in the 5th line of independent claim 20.

Allowable Subject Matter
Claims 1-4, 6-8, 10, 11, and 19-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as well as the double patenting rejection, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest casting roll control systems with adjustable circumference control for use in a twin roll caster (of independent claims 1 and 20), of which the casting roll control systems include the following structural features:  a casting roll having a casting surface formed by a cylindrical tube, a logic controller, a first expansion ring disposed within the cylindrical tube within 450 mm of an edge of the casting surface (of claim 1) (and under a step forming a shoulder of the casting surface of claim 20) and having at least one heating element and at least one temperature sensor adapted to provide signals indicative of expansion ring temperature, the at least one temperature sensor being coupled to the logic controller, the first expansion ring being formed of a material that expands an outer diameter of the expansion ring when heated by the at least one heating element, and a plurality of strip thickness sensors adapted to provide output signals indicative of a thickness of a cast strip capable of .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  US 10,722,940 (issued from parent application 16/009,568 and applied in the above double patenting rejection) is cited in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        March 9, 2021